Mr. Justice Thompson delivered the opinion of the court. 3. Master and servant, § 65*—when duty of employer to give servant notice of change in compensation. It is the duty of the employer to give the servant notice of a change in compensation after the expiration of a contract for a stipulated term and salary, so that the employee may leave if not satisfied. 4. Master and servant, § 85*—when instruction on right to recover compensation properly refused. In an action by an employee to recover wages accruing after the expiration of a contract for a stated period and salary, a requested instruction stating that if the jury believed from the evidence that plaintiff was hired for the working season of a certain year at a stipulated salary and that the working season was eight months long and no agreement was made thereafter for the succeeding years, then the jury should only allow plaintiff at the agreed rate for each working season thereafter, held erroneous, especially as it ignored the fact that plaintiff continued to work for defendant the entire year. 5. Master and servant, § 82*—when evidence as to value of services inadmissible. In an action by an employee to recover wages accruing after the expiration of a contract for a stated period and salary, where no change was made in the salary after the expiration of the term, evidence as to the value of the services rendered is inadmissible.